Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending. 1-9 have been examined. Claims 1-9 have been rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 USC 101 for being abstract.

Claim 1 is a method claim and recites:
acquiring by tomographic imaging a volume corresponding to a part to be analyzed (see Step 2B),
generating … a surface corresponding to the part to be analyzed (basically generates a drawing of a surface, so it’s mental process done by pen and paper),
calculating a field gradient of the volume and generating a field of normal vectors to said surface (calculating a field gradient and a field of normal vectors is a simple math which can be done by pen and paper.  So it falls under the mental process grouping of abstract ideas using pen and paper),
registering the volume and the surface by optimizing a similitude criterion defined by a function taking into account the correlation between the normal vectors of the field of normal vectors to the surface displaced by a transform and the gradient of the field gradient of the 
storing the optimum transform in memory (see Step 2B),
establishing the correspondence between the surface and the volume obtained with optimal transformation (math concept), 
wherein the registering, memory storing and establishing correspondence steps are implemented by a computation unit comprising a processor (see Step 2B).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: Limitation “acquiring by tomographic imaging a volume” is a data gathering activity.  So it is considered to be insignificant extra-solution activity of data gathering. Storing the optimum transform in memory is insignificant extra-solution activity of storing data.  The acquiring and storing are generic computer functions performed by a generic computer which do not add anything significantly more than the abstract idea. The additional element of a processor is a generic computer component which do not amount to significantly more than the exception itself. The second limitation recites a computer simulation to generate a surface which does not amount to significantly more than the exception itself since the computer simulation is considered to be a generic function performed by a generic computer. 

Claim 2 is a method claim depending on claim 1 and recites:
wherein the surface comprises a meshing composed of cells wherein the normal vectors are defined with respect to said cells (this limitation basically generates a drawing of a surface, so it’s mental process done by pen and paper).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim 3 is a method claim depending on claim 1 and recites:

Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim 4 is a method claim depending on claim 1 and recites:
wherein the similitude criterion uses a function of the scalar products between the normals to the surface and the gradients of the volume and the points considered (math concept).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim 5 is a method claim depending on claim 4 and recites:
wherein said function is a sum of scalar products (math concept).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim 6 is a method claim depending on claim 4 and recites:
wherein said function is a quadratic sum of scalar products (math concept).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim 7 is a method claim depending on claim 1 and recites:
comprising a pre-registration step using data originating in an acquisition of the volume, the pre-registration step being accomplished after the volume acquiring step and surface generating step but before the registering step (pre-registration is a step providing data necessary for the next step of registration, so it is insignificant extra-solution activity).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim 8 is a method claim depending on claim 7 and recites:
wherein the pre-registration step associates with each normal vector of the surface a vector gradient of the volume associated with a voxel or a plurality of voxels, and wherein the similarity criterion of the registering step takes into account the correlation between the two vectors of the couple (pre-registration is a step providing data necessary for the next step of registration, so it is insignificant extra-solution activity).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim 9 is a method claim depending on claim 1 and recites:
wherein the part is a part designed to equip an aircraft (this limitation further limits the part to be performed the steps on, so it is considered insignificant extra-solution activity).
Step 2A, prong 1: limitations are grouped in abstract categories as indicated above.
Step 2A, prong 2: there is not any practical application.
Step 2B: no additional element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kruth et al. (Computed Tomography For Dimensional Metrology, CIRP Annals – Manufacturing Technology 60 (2011) pp. 821-842) in view of Malik et al. (Computation and Visualization of Fabrication Artifacts) submitted by the Applicant in an IDS.

As per claim 1, Kruth teaches a non-destructive checking method of a part for aeronautics, the method comprising the following steps:
acquiring by tomographic imaging a volume corresponding to a part to be analyzed (p. 21, left col. ¶ 1, p. 825 right col. ¶ 5, p. 836 right col. last paragraph; Kruth teaches taking X-ray computed tomography, CT, comprising volume of a part to be analyzed),
generating by computer simulation a surface corresponding to the part to be analyzed (p. 827, left col. ¶ 2; Kruth teaches a CAD comparison for analyzing the deviation of measure complex parts to a nominal CAD representation; this nominal CAD representation is a computer simulation a surface corresponding to the part to be analyzed),
calculating a field gradient of the volume and generating a field of normal vectors to said surface (p. 839 right col. ¶ 2; Kruth teaches performing actual to nominal comparison using CMM data, point and normal, of the reference and CT data set of the actual; the normal of CMM corresponds to a field of normal vectors to said surface while the normal of CT data 
registering the volume and the surface between the normal vectors of the field of normal vectors to the surface displaced by a transform and the gradient of the field gradient of the volume (p. 839 left col. last 3 lines - right col. ¶ 2; Kruth teaches registration of data set by comparison of respective data points and their normal between the actual, corresponding to CT data, and reference, corresponding to CAD data; this process is the registering as recited; in addition, it is inherent that a transformation for the normal vectors of the field of normal vectors to the surface is performed to be able to map the reference CAD surface points to corresponding CT volume data points and field gradient because without this transformation the two are in different domains and cannot be compared),
storing the transform in memory (p. 839 right col. ¶ 2; Kruth teaches performing the process by software, so this implies a computer with memory; as explained above the normal vectors of the surface are transformed to be compared, so it indicates storing this transform in memory),
establishing the correspondence between the surface and the volume (p. 839 right col. ¶ 2; Kruth teaches performing actual to nominal comparison using CMM data, point and normal, of the reference surface and CT data set of the actual; this teaching indicates the correspondence between the surface and the volume is established), 
wherein the registering, memory storing and establishing correspondence steps are implemented by a computation unit comprising a processor (p. 839 right col. ¶ 2; Kruth teaches performing the process by software, so this implies a processor).
	but does not teach:
	optimizing a similitude criterion defined by a function taking into account the correlation between the normal vectors of the field of normal vectors to the surface, said optimization 
storing the optimum transform in memory,
establishing the correspondence obtained with optimal transformation.
However, Malik teaches:
optimizing a similitude criterion defined by a function taking into account the correlation between the normal vectors of the field of normal vectors to the surface, said optimization being accomplished as a function of the transforms for determining the optimal transform which maximizes the similitude criterion (p. 17 left col. ¶ 2, p. 21 left col. ¶ 4, p. 22 right col. ¶ 4; Malik teaches perform registration of data points and their normal vectors between CAD surface and CT volume and minimization of errors of the registration with mean square error algorithm; the mean square error corresponding to a similitude criterion as recited in this limitation, and the teachings in these paragraphs by Malik read onto this limitation),
storing the optimum transform in memory (p. 17 left col. ¶ 2, p. 21 left col. ¶ 4, p. 22 right col. ¶ 4; Malik teaches perform registration of corresponding data points and normal vectors between CAD surface and CT volume implies a transform and storing transform, including optimum transform as taught by Malik, so it indicates storing this transform in memory),
establishing obtained with optimal transformation (p. 17 left col. ¶ 2, p. 21 left col. ¶ 4, p. 22 right col. ¶ 4; Malik teaches perform registration of corresponding data points and normal vectors between CAD surface and CT volume indicates establishing obtained with optimal transformation).
Kruth and Malik are analogous art because they are in the same field of registration of a reference surfaces to CT volume of a component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kruth and Malik. One of ordinary skill in the art would have been motivated to 

	
As per claim 2, Malik teaches the method according to claim 1, wherein the surface comprises a meshing composed of cells wherein the normal vectors are defined with respect to said cells (p. 17 right col. ¶ 2; Malik teaches the surface model is meshed).

As per claim 4, Malik teaches the method according to claim 1, wherein the similitude criterion uses a function of the scalar products between the normals to the surface and the gradients of the volume and the points considered (p. 22 right col. ¶ 4; Malik teaches using mean square error as a criteria for comparison if two points are similar; mean square error comprises multiplication of a scalar of sum of square of difference between the normals of the surface and the gradients of the volume and the points considered; this teaching reads onto this limitation).

As per claim 5, Malik teaches the method according to claim 4, wherein said function is a sum of scalar products (p. 22 right col. ¶ 4; Malik teaches using mean square error as a criteria for comparison if two points are similar; mean square error comprises multiplication of a scalar of sum of square of difference between the normals of the surface and the gradients of the volume and the points considered; this teaching reads onto this limitation).

As per claim 6, Malik teaches the method according to claim 4, wherein said function is a quadratic sum of scalar products (p. 22 right col. ¶ 4; Malik teaches using mean square error as a criteria for comparison if two points are similar; mean square error comprises multiplication of a scalar of sum of square of difference between the normals of the 

As per claim 7, Malik teaches the method according to claim 1, comprising a pre-registration step using data originating in an acquisition of the volume, the pre-registration step being accomplished after the volume acquiring step and surface generating step but before the registering step (p. 20 right col. ¶ 5 – p. 21 left col. ¶ 1, 4, p. 22 right col. ¶ 4; Malik teaches perform registration of data points and their normal vectors between CAD surface and CT volume and minimization of errors of the registration with mean square error algorithm; the mean square error corresponding to a similitude criterion; these teachings indicate that there is inherently a step to associate a normal vector of the surface to a vector gradient of the volume associated with one or more voxels for comparison of these corresponding points; this step is a pre-registration step as recited, see relevant clarification of this step in claim 8). 

As per claim 8, Malik teaches the method according to claim 7, wherein the pre-registration step associates with each normal vector of the surface a vector gradient of the volume associated with a voxel or a plurality of voxels, and wherein the similarity criterion of the  registering step takes into account the correlation between the two vectors of the couple (p. 20 right col. ¶ 5 – p. 21 left col. ¶ 1, 4, p. 22 right col. ¶ 4; Malik teaches perform registration of data points and their normal vectors between CAD surface and CT volume and minimization of errors of the registration with mean square error algorithm; the mean square error corresponding to a similitude criterion; these teachings indicate that there is inherently a step to associate a normal vector of the surface to a vector gradient of the volume associated with one or more voxels for comparison of these corresponding points; this step is a pre-registration step as recited).

As per claim 9, Kruth teaches the method according to claim 1, wherein the part is a part designed to equip an aircraft (p. 836 right col. ¶ 3; Kruth teaches the part being an airplane aluminum valve manifold for the accuracy check).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kruth et al. in view of Malik et al. as applied to claim 1 above, and further in view of Dirk Bartz (Large Model Visualization: Techniques and Applications, 2001).

As per claim 3, Kruth and Malik do not teach the method according to claim 1, wherein the gradient of the volume is defined as a function of the density of voxels forming said volume. 
However, Bartz teaches:
the gradient of the volume is defined as a function of the density of voxels forming said volume (p. 5 ¶ 3 – p. 6 ¶ 1; Bartz teaches computing normals of a voxel-based volumetric representation defined at positions of the data values, with these normal approximated by gradient operators describing  changes in the material properties that generates smooth density changes between two different materials in the CT datasets; such a normal corresponding to gradient of the of the volume as recited).
Kruth, Malik, and Bartz are analogous art because they are in the same field of registration of a reference surfaces to CT volume of a component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kruth, Malik, and Bartz. One of ordinary skill in the art would have been motivated to make such a combination because Bartz’s teachings would have described changes in the material properties comprising density to generate a visual representation of the volume dataset (p. 4 ¶ 4, p. 5 ¶ 3 – p. 6 ¶ 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129